                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF ALABAMA


IN RE:                                                                          CASE NO. 18-33593-WRS
                                                                                CHAPTER 13
GEORGE F GLARROW

LINDA JACKSON GLARROW

         Debtor(s)

                           TRUSTEE'S STATUS REPORT IN SUPPORT
                             OF TRUSTEE'S MOTION TO DISMISS
            COMES NOW, the Trustee, and files the following report with respect to the status of this
case in support of the Trustee’s Motion to Dismiss:

     1. This case was filed on December 19, 2018, and confirmed on May 23, 2019.

     2. Debtor’s current plan payments are $1,191.00 MONTHLY, and the overall pay record is 64.22% .

     3. Debtor(s) total amount of delinquency is $12,438.00.

     4. The estimated balance is $40,120.12. This figure is subject to final audit and the applicable
         commitment period requirement.


     5. The Trustee has previously filed the following Motion (s) to Dismiss for Debtor’s failure to make
        plan payments:

            Motion to Dismiss Case Ch 13        11/19/2019

     6. The payments received by the Trustee from the debtor over the last 12 month are:

           $1,000.00 7/12/21 EPSPP
                               7801620000      $1,191.0010/27/20 EPSPP
                                                                   7185763000
           $1,192.00 3/30/21 EPSPP
                               7560891000      $1,191.00 9/8/20 EPSPP
                                                                  7071479000
           $1,193.00 3/30/21 EPSPP
                               7560889000
           $1,193.00 3/29/21 EPSPP
                               7553669000
           $1,191.00 1/6/21 EPSPP
                              7357570000
           $1,192.00 1/5/21 EPSPP
                              7356000000


     7. The case is not feasible.

     8. In order to remain feasible, plan payments need to increase to $1,324.00 MONTHLY.

     9. An Income Withholding Order was last sent on this case N/A.
Respectfully submitted on July 26, 2021.
                                                                      Sabrina L. McKinney
                                                                      Chapter 13 Standing Trustee

                                                               By:    /s/ Sabrina L. McKinney
                                                                      Sabrina L. McKinney
                                                                      Chapter 13 Standing Trustee
Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone: (334)262-8371
Fax: (334)262-8599
email: 13Trustee@ch13mdal.org

                                      CERTIFICATE OF SERVICE

    I, the undersigned, hereby certify that a copy of the foregoing document, has been served on the
debtor(s) via United States Mail, postage prepaid, and the Debtor’s attorney via CM/ECF on July 26, 2021.


                                                               By:    /s/ Sabrina L. McKinney
                                                                      Sabrina L. McKinney
                                                                      Chapter 13 Standing Trustee
